COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00024-CV


RICHARD A. ROBERTS AND                                           APPELLANTS
VANESSA ROBERTS

                                       V.

WELLS FARGO BANK, N.A.                                              APPELLEE


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On March 8, 2011, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk=s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless


      1
      See Tex. R. App. P. 47.4.
appellants, within fifteen days, made arrangements to pay for the clerk=s record

and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk=s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 14, 2011




                                     2